Dear Senator Heitmeier,
You have requested an opinion of this office regarding whether the Plaquemines Parish Sheriff's Office may donate a surplus police vehicle to the Jefferson Parish Constable's Office First Justice Court pursuant to La.Const. art. VII, Sec. 14(E), which provides:
  (E) Surplus Property. Nothing in this Section shall prevent the donation or exchange of movable surplus property between or among political subdivisions whose functions include public safety.1
This provision is applicable where both parties to the transaction are political subdivisions. The Plaquemines Parish Sheriff's Office, through its Law Enforcement District, is a political subdivision as defined in La.Const. art. VI, Sec. 44(2). See La.R.S. 33:9001. A constable, however, is not a political subdivision except for in two specific instances. First, La.R.S. 24:513 qualifies justices of the peace and constables as "local auditees" within the category of "other political subdivisions of the state not included within the state's Comprehensive Annual Financial Reports" and therefore subjects them to the states audit laws. Atty. Gen. Op. No. 95-68. Second, for purposes of dual officeholding laws, constables are considered separate political subdivisions. La.R.S. 42:62(9). Because the constable is only a political subdivision for very limited purposes, we cannot conclude that it is a political subdivision for purposes of La.Const. art. VII, Sec. 14(E). Therefore, the constable cannot accept a donation of movable surplus property made by the Plaquemines Parish Sheriff's Office pursuant to La.Const. art. VII, Sec. 14(E).
However, the Plaquemines Parish Sheriff's Office may sell the surplus vehicle to the Jefferson Parish Constable's Office First Justice Court pursuant to the *Page 2 
procedures outlined in La.R.S. 33:4712(F) or La.R.S. 49:125. Atty. Gen. Op. Nos. 00-461, 98-352. La.R.S. 33:4712(F) authorizes a municipality to sell movable property, which has an appraised value of $5,000 or less, at private sale provided there is a resolution passed which gives the reasons for the action and setting therein the minimum price and terms of the sale. In addition, notice of the resolution and proposed sale must be published at least 15 days prior to the date of the sale and the sale must be made to the highest bidder. Prior opinions of our office have stated that political subdivisions such as the Sheriff's Office are authorized to use the sale procedures set forth in La.R.S. 33:4712. See Atty. Gen. Op. Nos. 92-606 and 03-0056. La.R.S. 49:125 sets forth an alternative procedure the sheriff may use to sell the surplus movable property. The statute allows for the sale of surplus movable property at public auction by any political subdivision of the state. The statute authorizes the public entity to employ a qualified licensed auctioneer to handle the sale. The sale must be advertised and no sale shall be at a price less than is required by law with the public entity reserving the right to reject any and all bids and remove the item from the sale.
Accordingly, it is the opinion of this office that the Plaquemines Parish Sheriffs Office may not donate a surplus vehicle to the Jefferson Parish Constable's Office First Justice Court pursuant to La.Const. art. VII, Sec. 14(E) because the Constable's Office is not a political subdivision of the State. The Plaquemines Parish Sheriffs Office may sell the surplus vehicle to the Jefferson Parish Constable's Office First Justice Court pursuant to the procedures outlined in La.R.S.33:4712(F) or La.R.S. 49:125. Finally, we note that if public funds are used by the constable to purchase the vehicle, then the vehicle is public property and must remain public property after the particular constable leaves office.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  BY: __________________________ LINDSEY K. HUNTER Assistant Attorney General
  JDC/LKH/crt
1 La.R.S. 38:2319.21 also permits the donation or exchange of movable surplus property between or among political subdivisions whose functions include public safety.